DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burke et al. [US 20200211358].
As to claim 1. Burke discloses An apparatus for monitoring an access point of a premises, the access point separating a first region and a second region associated with the premises, [fig 3, 0116] window/door 320, 
the apparatus comprising processing circuitry, [fig. 4, 0243] controller 405, configured to receive indications of access point events and first-region events, [0068], 
wherein the indications of access point events are obtained by processing output of an access point sensor, [0118-0126] configured to detect a state of the access point, [fig. 1C, 0117] 115 receive sensed events involving entry/exit using door sensors, [0118-0126], and 
the indications of first-region events are obtained by processing output of an environment sensor, [0030-0045] occupancy sensors, configured to detect motion and/or presence of a person within a field of view associated with the first region, [fig. 1C, 0104] 105 receive input indicating occupancy state of designated area; 
wherein the processing circuitry is further configured to: 
determine a region from which a person caused an access point event, [0144, 0145] determines if the door is opened from inside or outside, 
the region comprising one of the first region and the second region, [0144, 0145] area inside or outside the door, 
wherein the determining is based on whether the access point event occurred within a first time interval after a preceding first-region event, [0144, 0145] door opened within a period of time after a motion is detected in an interior area or an exterior area, and 
wherein the first time interval is modifiable, [0077] the time period is a configurable parameter.

As to claim 2. Burke discloses An apparatus according to claim 1, wherein the first region is located on an interior side of the access point, the second region is located on an exterior side of the access point, [fig. 3], and the first-region events comprise interior events, [0116, 0144].

As to claim 3. Burke discloses The apparatus according to claim 1, wherein the processing circuitry is further configured to process instructions to modify the first time interval, [0077] the time period is a configurable parameter.

As to claim 4. Burke discloses The apparatus according to claim 3, wherein the processing circuitry is further configured to determine a time difference between the access point event and the preceding first-region event, and wherein the instructions to modify the first time interval are dependent on the determined time difference, [0204] adjusts the period based on learned behavior of users.

As to claim 5. Burke discloses The apparatus according to claim 3, wherein the processing circuitry is configured to determine a false alarm event and to modify the first time interval in response to the false alarm event; and/or wherein the processing circuitry is configured to modify the first time interval in dependence on at least one of: a time of day, an armed or unarmed mode, a location or type of the access point, a characteristic of an occupant of the premises, [0204] adjusts the period based on learned behavior of users.

As to claim 6. Burke discloses The apparatus according to claim 3, wherein the modifying of the first time interval comprises increasing or decreasing the first time interval by a predetermined increment, [0208] table 1, predetermined time periods for a given state.

As to claim 7. Burke discloses An apparatus according to claim 1, wherein the processing circuitry is configured to determine that the access point event was caused from the first region if the access point event occurred within the first time interval after the preceding first-region event, [0144, 0145]; and the processing circuitry is configured to determine that the access point event was caused from the second region if the access point did not occur within the first time interval after the preceding first-region event, [0144, 0145].

As to claim 8. Burke discloses An apparatus according to claim 7, further comprising a transmitter, wherein at least one of a) to d), [0163] transmit a message in response to sensed event; wherein the sensed event is:- 
a) the processing circuitry is further configured to instruct the transmitter to transmit a notification of a first type in response to the determining that the access point event was caused from the first region, [0144]; 
b) the processing circuitry is further configured to instruct the transmitter of the apparatus to transmit a notification of a second type in response to the determining that the access point event was caused from the second region, [0145]; 
c) the processing circuitry is further configured to instruct the transmitter of the apparatus to transmit a notification of a third type in response to each indication of a first-region event, [0160]; and 
d) the processing circuitry is further configured to instruct the transmitter of the apparatus to transmit a notification of a fourth type in response to each indication of an access point event, [0156].

As to claim 9. Burke discloses The apparatus according to claim 1, wherein the processing circuitry is configured to instruct an action in response to the determining of the region from which the access point event was caused, [0145, 0163] in response to detecting a door opened from outside, transmit a message to a user.

As to claim 10. Burke discloses The apparatus according to claim 1, wherein the apparatus has a first part and a second part, [fig. 4] sensor 410 and controller 405, and clients 470, and wherein a transmitter of the apparatus is configured to transmit signals from the first part of the apparatus to the second part of the apparatus, [0102] wireless data from the control system to the sensor.

As to claim 11. Burke discloses The apparatus according to claim 10, wherein the transmitter comprises a wireless transmitter, [0098, 0102] sensed events communicated to the controller using wireless network.

As to claim 12. Burke discloses The apparatus according to claim 10, wherein the first part of the apparatus comprises a sensor device mounted at the access point, [0071] wherein the alert sensor can be a contact sensor [0049, 0050] and the second part of the apparatus comprises a control hub, [fig. 4, 0068].

As to claim 13. Burke discloses The apparatus according to claim 10, wherein a first part of the processing circuitry is located within the first part of the apparatus and a second part of the processing circuitry is located within the second part of the apparatus, [fig. 4] controller, clients and sensor are separate.

As to claim 14. Burke discloses The apparatus according to claim 8, wherein a first part of the processing circuitry is located within the first part of the apparatus and a second part of the processing circuitry is located within the second part of the apparatus, [fig. 4] controller and sensor are separate; and wherein the first part of the processing circuitry is configured to determine the region from which the or a person caused an access point event and to instruct the transmitter to transmit the notification, [0163] of the first, [0144], second, [0145], third, [0160] or fourth type, [0156] to the second part of the apparatus, [0243] input received from sensor s410 in communication with the controller 405.

As to claim 15. Burke discloses The apparatus according to claim 13, wherein the first part of the processing circuitry is configured to determine a time difference between the access point event and the preceding first-region event, [0144, 0145] the controller performs the methods of the system including determining the period of time between events, and to instruct the transmitter to transmit data comprising the time difference to the second part of the apparatus, [0143, 0144] events include door opened within a period of time of a detected motion; wherein an event notification is transmitted that includes the event detail, [0175]; and the determining of the region from which the person caused an access point event is performed by the second part of the processing circuitry, [0243].

As to claim 17. Burke discloses The apparatus according to claim 12, wherein the sensor device comprises the access point sensor and the environment sensor, [0049, 0056].

As to claim 18. Burke discloses The apparatus according to claim 1, wherein at least one of a) to c):
a) the state of the access point comprises an open or closed state of the access point, [0049, 0050];
b) the state of the at least one part of the access point comprises a vibrational state of at least part of the access point; 
c) the detecting of the state of the access point comprises detecting a parameter that changes with movement of at least one part of the access point.

As to claim 19. Is rejected using the same prior art and reasoning as to that of claim 1.

As to claim 20. Burke discloses A non-transitory computer-readable memory, [fig. 4] memory 425, comprising instructions which, when executed by processing circuitry, cause the processing circuitry to perform the steps of, [0194]: 
receiving indications of access point events and first-region events, [0068], 
wherein the indications of access point events are obtained by processing output of an access point sensor, [fig. 3, 0116] contact sensor 325, [0118-0126], configured to detect a state of an access point of a premises, [0116], [fig. 1C, 0117] 115 receive sensed events involving entry/exit using door sensors, [0118-0126], the access point separating a first region, [fig. 3] interior 315, and a second region, [fig. 3] exterior 310, associated with the premises, [fig. 3, 0116], and 
the indications of first-region events are obtained by processing output of an environment sensor, [0030-0045] occupancy sensors, configured to detect motion and/or presence of a person within a field of view associated with the first region, [fig. 1C, 0104] 105 receive input indicating occupancy state of designated area; and 
determining a region from which a person caused an access point event, [0144, 0145] determines if the door is opened from inside or outside, the region comprising one of the first region and the second region, [0144, 0145] area inside or outside the door, wherein the determining is based on whether the access point event occurred within a first time interval after a preceding first-region event, [0144, 0145] door opened within a period of time after a motion is detected in an interior area or an exterior area, and wherein the first time interval is modifiable, [0077] the time period is a configurable parameter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burke in view of Modi et al. [US 20160189496].
As to claim 16. Burke discloses The apparatus according to claim 13, wherein the first part of the processing circuitry is configured to:
generate the indications of access point events, [0050] and interior events, [0029]; 
instruct the transmitter to transmit to the second part of the apparatus, [0049] provides notification to a control system, which requires a transmitter, a first message comprising an indication of an environment event, [0049, 0066] provides notification about an event; and 
instruct the transmitter to transmit to the second part of the apparatus a second message comprising an indication of an access point event, [0029, 0066]; and 
wherein the second part of the processing circuitry is configured to perform the receiving of the indications of access point events and interior events and the determining of the region from which the person caused an access point event, [0144, 0145] determines if the door is opened from inside or outside; 
wherein the first message comprises a first identifier associated with the environment sensor, [0062] each thing is uniquely identifiable, and the second message comprises a second identifier associated with the access point sensor, [0062] each thing is uniquely identifiable.
Burke fails to disclose wherein the second identifier is the same as the first identifier, such that there is a common identifier in the first message and the second message.
Modi teaches a system and method of intrusion detection comprising a plurality of sensors, [0053]; wherein the sensors provide identification of the location of the sensors, [0018]; wherein location ID is the same if the sensors are at the same location.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Burke with that of Modi so that the system can identify the location of the event using the common location ID.

Response to Arguments
Applicant's arguments filed 11/18/2022 have been fully considered but they are not persuasive. 
Argument 1: Burke does not disclose determining whether an access point event occurred within a first time interval after a preceding first region event.
Response 1: Burke [0144] teaches that a potential alarm is detected when a door is opened within a predetermined period of time after detecting a motion in an interior area or an exterior area.

Argument 2: [0077] of Burke describes a scenario that is the exact opposite of determining whether an access point event occurred within a first time interval after a preceding first event.
Response 2: [0077] of Burke is not used to teach the limitation of determining the event. It is used to teach the limitation that the time period can be a configurable parameter.
Argument 3: There is no disclosure in Burke of a modifiable time interval between a door closure and a preceding motion sensing.
Response 3: In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., time interval between a door closure and a preceding motion sensing) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Burke teaches determining an alarm event based on a motion sensed, in a predetermined region, before detecting a door opening based on a sensor, [0144, 0145].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080. The examiner can normally be reached 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688